Mr. Justice Gary delivered the opinion of the Court. We pass by what is said in the brief of the appellant as to prejudice of the judge below. It is not argument to us. The assertions in the brief that one witness for the appellee “ was not telling the truth; ” another “ was deliberately lying; ” and that the testimony in favor of the appellant “ is consistent, reasonable and .honest; ” are assertions of the truth of which we have no means of judging. A finding by a judge trying a cause without a jury, is as conclusive as a verdict of a jury, and being upon conflicting evidence, stands. Keating v. Springer, 44 Ill. App. 547. The residue of the argument relates to the sufficiency of, and variance of the evidence from the declaration, but as all the abstracts tells us of the declaration is that it consisted “of special counts and common counts,” we omit consideration of the argument. Chapman v. Chapman, 129 Ill. 386; Chicago, Peoria & St. Louis Ry. v. Wolf, 137 Ill. 360; Schmitt v. Devine, 63 Ill. App. 289; Klass v. John Kaufman Brg. Co., Ibid. 319; Adams & Sons Co. v. Ellinger, Ibid. 479. The judgment appealed from is affirmed.